In re Sabathe, Joseph; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 92-KA-0793; Parish of Jefferson, 24th Judicial District Court, Div. “K”, No. 92-314.
Granted. Defendant’s sentence is vacated and the case is remanded to the district court for resentencing under La.C.Cr.P. art. 894.1, as amended by La. Acts 1991, No. 22, Sec. 1, eff. January 31, 1992. The *1177record of sentencing neither demonstrates adequate compliance with La.C.Cr.P. art. 894.1, as amended, nor provides a factual basis for the imposition of a near-maximum term of imprisonment on the defendant. State v. Blue, 591 So.2d 1172 (La.1992).
LEMMON, J., not on panel.